Motion by respondents for (1) reargument of the appeal from an order of the Supreme Court, Nassau County, dated August 15,1980, or, in the alternative, (2) for leave to appeal to the Court of Appeals from the order of this court, dated March 2, 1981. Motion denied in all respects. There was no misapprehension of the order of the Supreme Court which was affirmed by the order of this court (75 AD2d 842, affg 102 Mise 2d 704), nevertheless, to alleviate any misunderstanding, on the court’s own motion, its decision dated March 2, 1981 is amended by striking from the first paragraph thereof the following words “refusal to approve certain housing projects is” (following the words “the defendant’s”), and by substituting therefor the words “zoning and land use practices are”. Order dated March 2,1981 entered on said decision is amended accordingly. Gibbons, J. P., Rabin, Gulotta and Margett, JJ., concur.